United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2281
                                   ___________

Bruce C. Noble,                       *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
Iowa Department of Corrections, Sued *
as: The State Iowa Department of      * [UNPUBLISHED]
Corrections,                          *
                                      *
             Appellee.                *
                                 ___________

                             Submitted: February 6, 2004

                                  Filed: March 16, 2004
                                   ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Bruce C. Noble appeals the district court’s1 judgment entered upon an adverse
jury verdict in his employment-discrimination action. Noble has not provided a
complete trial transcript, but he raises issues concerning his religious reservations
about taking an oath before testifying, his belief that he did not have an opportunity


      1
       The Honorable Robert W. Pratt, United States District Court for the Southern
District of Iowa.
to present rebuttal testimony because the trial was “rushed,” and his view that a
defense witness lied at trial.

       We have carefully reviewed the record before us, as well as the parties’
submissions on appeal, and we conclude that Noble’s contentions do not provide a
basis for reversal. See TRI, Inc. v. Boise Cascade Office Products, Inc., 315 F.3d
915, 920 (8th Cir.) (party must bring issue to district court’s attention to preserve
issue for appeal), cert. denied, 123 S. Ct. 2655 (2003); Briley v. Carlin, 172 F.3d 567,
571 (8th Cir. 1999) (declining to address arguments raised for first time on appeal);
Kramer v. Logan County School District No. R-1, 157 F.3d 620, 624-25 (8th Cir.
1998) (appeals court does not lightly overturn jury verdict, and leaves credibility
determinations to jury).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-